Citation Nr: 0517174	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  For the period February 28, 1995, to August 23, 1996, 
entitlement to an evaluation in excess of 10 percent for 
residuals of service-connected cervical spine degenerative 
disc disease status post C5-C6 decompression and fusion, 
previously characterized as chronic upper back strain

2.  For the period August 24, 1996, to January 14, 2002, 
entitlement to an evaluation in excess of 30 percent for 
residuals of service-connected cervical spine degenerative 
disc disease status post C5-C6 decompression and fusion, 
previously characterized as chronic upper back strain.

3.  For the period January 15, 2002, to the present, 
entitlement to an evaluation in excess of 40 percent for 
residuals of service-connected cervical spine degenerative 
disc disease status post C5-C6 decompression and fusion, 
previously characterized as chronic upper back strain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 1992, and four years of unverified prior active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
of 10 percent for up per back strain.  In July 1999, the RO 
granted the veteran service connection for a herniated disc 
of the cervical spine, C5-6, post operative with a 30 percent 
rating, effective August 23, 1996, and recharacterized the 
prior upper back strain as a herniated disc of the cervical 
spine rating.  In July 2002, the RO increased the veteran's 
rating to 40 percent effective January 15, 2002.  The veteran 
continues to request a higher rating.

In July 1998, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in September 2003.  In October 2003, the Board again remanded 
the veteran's case to the RO.  The case was returned to the 
Board in May 2005.

The issues of entitlement to an evaluation in excess of 10 
percent for cervical spine degenerative disc disease for the 
period February 28, 1995, to August 23, 1996, and entitlement 
to an evaluation in excess of 30 percent for cervical spine 
degenerative disc disease for the period August 24, 1996, to 
January 14, 2002, are decided herein, whereas the issue of 
entitlement to an evaluation in excess of 40 percent for 
cervical spine degenerative disc disease for January 15, 2002 
to the present is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  For the period February 28, 1995, to August 23, 1996, the 
veteran's cervical spine degenerative disc disease was 
manifested by muscle spasm, moderate limitation of range of 
motion of the cervical spine, decreased muscle strength in 
the left bicep and tricep muscles, decreased sensation of the 
left upper extremity, and weakness in grip strength on the 
left side.

2.  For the period August 24, 1996, to January 14, 2002, the 
veteran's cervical spine degenerative disc disease was 
manifested by moderate limitation of range of motion of the 
cervical spine, weakness of left bicep and tricep muscles, 
markedly decreased grip strength on the left side, diminished 
sensation of the left upper extremity, and denervation 
changes in left tricep and bicep muscles.


CONCLUSIONS OF LAW

1.  For the period February 28, 1995, to August 23, 1996, the 
criteria for an evaluation of 40 percent for cervical spine 
degenerative disc disease have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).

2.  For the period August 24, 1996, to January 14, 2002, the 
criteria for an evaluation of 40 percent for cervical spine 
degenerative disc disease have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in February 1995, before the enactment of the VCAA.  

RO letters dated in March 1995, November 2002, and March 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  The March 1995 letter 
requested that the veteran submit the names of his medical 
providers so VA could obtain those medical records.  In the 
November 2002 and March 2004 letters, VA notified the veteran 
of his responsibility to submit evidence that showed that his 
condition was worse or had increased in severity.  These 
letters informed the veteran of what evidence was necessary 
to substantiate a claim for an increased rating.  The letters 
did not inform the veteran to submit any evidence in his 
possession; however, by these letters, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and they indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  Specifically, the March 2004 
letter requested that the veteran submit medical records 
dated since January 2002 that showed his service-connected 
disability was worse.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the September 1996 statement of the case and 
June 1997, August 1997, December 2002, and February 2005 
supplemental statements of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The December 2002 supplemental statement of the case informed 
the veteran of the VCAA requirements as outlined in 38 C.F.R. 
§ 3.159 (2004).  The July 1998 Board decision and remand and 
October 2003 Board remand also provided guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In a statement dated in March 1995, the veteran stated that 
he had been seeing a chiropractor to get relief from pain.  
Additionally, he was released from his previous job for not 
being able to perform lifting duties.

In a March 1995 letter, the veteran's private chiropractor 
stated that the veteran had been under his care for a neck 
and upper back problem that was chronic in nature.  The 
veteran had a considerable amount of muscle spasm in the 
cervical and upper thoracic paravertebral muscles.  There was 
a moderate degree of tenderness to palpation of the upper 
thoracic vertebral segments, predominately on the left.  
There was also a decrease in cervical range of motion in 
extension as well as left lateral flexion.  Deep tendon 
reflexes to the upper extremities were average and equal and 
muscle strength testing of the upper extremities were normal 
for all groups.  The diagnosis was cervical and thoracic 
facet syndrome and cervical myofacitis.  The chiropractor 
asserted that the veteran's pain in his neck and upper back 
was quite disabling at many times, but at the current time, 
his condition was much improved.  He opined that the veteran 
would have a moderate degree of pain in his neck and upper 
back for an undetermined amount of time.

A March 1995 VA outpatient medical record notes that the 
veteran complained of left side neck and shoulder pain.  On 
examination, he was alert, oriented, and in no distress.

VA outpatient treatment records dated in June 1995 shows the 
veteran complaining of pain in the upper thoracic and lower 
cervical spine midline post, and numbness down the left arm 
to dorsal hand.  All fingers were involved.  All pain was in 
the back and there was no pain down the arms.  Examination 
revealed 4/5 muscle strength in the bicep and tricep of the 
left arm.  All other muscles had normal muscle strength.  
Deep tendon reflexes were normal and symmetrical.  Straight 
leg raising test was negative.  Pulse was moderately 
impaired.  The diagnosis was thoracic and lower cervical 
spine pain with decreased strength and sensation of the left 
upper extremity.  There was no evidence of thoracic outlet 
syndrome.  In July 1995, the veteran complained of upper left 
back pain without left arm pain.  The examination revealed a 
full range of motion of the neck and tenderness on the left 
side at the T4 level.  Motor strength was 4/5 throughout.  
Deep tendon reflexes were normal.  There was no muscle 
wasting.  The physician noted that the veteran had neck pain 
that radiated to his left arm in C7-8.  A magnetic resonance 
imaging (MRI) of the spine was performed, which revealed 
subluxation of C4 with osteophytes, a herniated nucleus 
pulposus at C5-6, and a buldge at C3-4 with spondylosis.  The 
diagnosis was herniated nucleus pulposus, buldge, and 
spondylosis.

In a July 1995 letter to the RO, the veteran stated that a 
MRI showed a herniated disc and he was to have an operation 
in September 1995.

In October 1995, a MRI of the veteran's cervical spine was 
performed, which revealed prominent left posterolateral 
eccentric protrusion of the C5-6 disc margin which 
represented predominantly spurring and annular bulging; 
however, the possibility of a small element of superimposed 
nuclear herniation could not be excluded.

In October 1995, the veteran was evaluated by C.C., M.D.  He 
complained of severe pain in the cervical and left trapezius 
area, and scapular area with numbness into the left upper 
extremity and numbness in the third, fourth and fifth digits 
of the left hand.  He did not complain of pain or numbness in 
the right upper extremity.  The physician noted that he could 
not get a good history for severe radicular arm pain but the 
veteran had significant pain into the shoulder.  Examination 
revealed flexion of the neck of 15 degrees and extension of 
10 degrees.  Lateral rotation of the neck was seven degrees.  
The veteran had pain radiating into the left upper extremity 
with left lateral extension.  Hand intrinsics, grip strength 
deltoid, biceps, and triceps appeared within normal limits.  
Reflexes of the biceps were 1+, triceps were 1+, and knee and 
ankle jerks were 1+.  He had sensory changes in the third, 
fourth and fifth digits of the left upper extremity.  The 
diagnosis was spur plus disc protrusion at C5-6 central and 
left.  The physician opined that the veteran met the criteria 
for surgery.

In October 1995, the veteran underwent an examination by 
P.B., M.D., who stated that the veteran complained of severe 
pain in the upper torso associated with numbness in the arm 
and lateral three fingers.  A MRI showed significant disc 
displacement at C5-6.  Objective examination revealed 
objective weakness in both tricep and bicep function as well 
as grip strength on the left.  There was a pinpoint area of 
tenderness in the medial to superior border medially of the 
left scapula.  Cervical compression test was positive.  The 
veteran had comfort on flexion of the neck and his illness 
behavior parameters were all completely normal.  Radiographic 
films were reviewed and demonstrated C3-4 and C4-5 
anterior/posterior shift abnormalities with mild discolysis 
consistent with multi-level degenerative disc disease.  A MRI 
showed significant contour changes at C5-6 with thecal 
impaction paracentral to the left.  The diagnosis was 
cervical disc rupture with myelopathy.  It was opined that 
the veteran required anterior cervical diskectomy and 
arthrodesis.

A November 1995 medical record from Baptist Hospital revealed 
that the veteran had an anterior cervical diskectomy 
performed and an anterior cervical arthrodesis at C5-6 and 
harvest of the left anterior iliac crest autogenous bone 
graft.

In July 1996, the veteran underwent an examination by K.K., 
M.D.  The veteran's chief complaint was left neck pain.  He 
was status post cervical diskectomy and fusion from a C5-6 
disc herniation.  He reported consistent pain in the left 
neck region.  When severe, the pain would radiate laterally 
into the shoulder and at times into the upper arm, as well as 
superiorly into the upper neck and occipital region.  The 
pain was constant and sharp, and was increased primarily by 
sitting, lying down, weather changes and cold.  It decreased 
with primarily aerobic activities.  He denied any associated 
symptoms, weakness, numbness, tingling, bowel or bladder 
problems, or sleep disturbances.  The physician reviewed a 
MRI performed in June 1996 that showed interval diskectomy 
and interbody fusion, but with some narrowing of the C5-6 
disc space with minor shallow anterior indentations upon the 
thecal sac at several levels but none clinically significant.  
There were no other disc herniations or significant cord 
compressions noted.  Physical examination revealed an erect 
posture but moderately guarded, moving the neck and upper 
torso in a single plane at times.  The veteran transitioned 
from one position to another slightly slower than average.  
Range of motion of the neck showed full flexion and extension 
but some pain on full extension.  Lateral rotation to the 
right was full at 80 degrees, and lateral rotation to the 
left was inhibited to 70 degrees, which he attained slowly 
and would likewise increase the pain.  Palpation revealed 
exquisite tenderness to the left of the C6 spinous process, 
which triggered pain superiorly and laterally.  He also had 
generalized pain in the posterior shoulder girdles with 
moderate spasm but no other trigger points were elicited.  He 
was slightly tender over the spinous processes and the 
greater occipital nerve exit sites.  Sensory examination 
showed no deficit to light touch or pinprick in the upper 
extremities, and motor strength testing was good for all 
major muscle groups by manual muscle testing.  Deep tendon 
reflexes were normoreflexic and equal bilaterally.  The 
diagnosis was cervicalgia, status post cervical diskectomy 
and fusion, and myofascial pain syndrome.

A July 1996 medical record from K.K., M.D., noted the veteran 
complaints of pain in the left neck, greater than the right, 
with radiation into the shoulder girdles bilaterally.  At 
times, the pain would radiate into the left arm as well as 
superiorly into the upper neck and occipital region.  
Examination revealed the veteran had an erect posture with 
moderate guarding.  He had full flexion and extension of the 
neck, but the latter caused moderate pain.  Lateral rotation 
of the neck to the right was 80 degrees and to the left was 
70 degrees.  The latter caused increased pain.  He had marked 
tenderness over the left C6 interspinous region with marked 
radiation to the left laterally.  In August 1996, the veteran 
complained of increased left upper extremity pain that 
radiated from the posterior shoulder girdle down the 
posterolateral aspect of his arm, but not in a well defined, 
sharp, delineated pattern.  He also had some tingling and 
intermittently his left arm would feel cooler than the right.  
Examination revealed the veteran guarding his left upper 
extremity.  He was able to move his arm.  Hand grasp was 
definitely weaker on the left, although he may have had poor 
effort because of fear of pain.  Sensory examination showed 
decreased sensation throughout the entire left upper 
extremity compared to the right.  It was not swollen and 
there was no temperature differential noted, nor was there 
any perspiration.  The physician opined that the veteran 
might have lain on the left upper extremity to an extent to 
cause exacerbation of his pain.

In an August 1996 letter, the veteran stated that his 
service-connected upper back strain was a diagnosis of a 
ruptured disc at the C5-C6 positions with extreme disc 
protrusion at the C3-C4 and C4-C5 positions.  This initiated 
a claim of entitlement to service connection for chronic 
cervical syndrome, post operative C5-6 anterior cervical 
diskectomy.  He also stated that he had a pinched nerve 
causing loss of feeling and strength down the entire left 
arm.

In March 1997, the veteran underwent a VA examination of the 
spine.  The veteran reported having chronic neck pain that 
radiated at times into the left arm as well as pain radiating 
into the interscapular region.  He described episodes of 
numbness and tingling involving the left arm and hand.  
Objective examination revealed that the veteran wore a 
transcutaneous electrical nerve stimulation (TENS) unit pad 
over the right and left posterior trapezius area.  He had 
trigger point tenderness to palpation over the left posterior 
trapezius region.  Range of motion of the cervical spine for 
right and left lateral rotation was to 60 degrees.  There was 
pain in the left paracervical region at the base on right and 
left lateral rotation.  He had 30 degrees of cervical flexion 
and 25 degrees of cervical extension.  He had discomfort only 
with cervical flexion and extension motion.  Reflexes and 
sensation were intact in the upper extremities.  There 
appeared to be weakness of the left biceps and triceps on the 
order of 4/5.  The remainder of the strength testing 
examination was considered to be unremarkable.  X-rays of the 
cervical spine were obtained and showed post surgical changes 
at C5-6.  The diagnosis was chronic cervical syndrome with a 
history of C5 cervical disc herniation with cervical 
spondylosis, status post anterior cervical diskectomy and 
fusion at C5-6.  The examiner noted that the veteran had 
spina bifida and that it was a separate and distinct 
condition from the current cervical spine problems that were 
due to an injury in service.  

An October 1998 medical record from C.C., M.D. shows the 
veteran complaining of pain from the base of the skull to 
between the shoulder blades, left medial scapular border, and 
numbness and pain diffusely in the left upper extremity.  
Physical examination demonstrated some weakness in giveaway 
of the left upper extremity both in biceps and triceps.  He 
had good range of motion in the cervical spine.  X-rays of 
flexion and extension views of the spine were performed.  
Based on the X-rays, it was opined there was incomplete 
anterior fusion of C5-6 evidenced by progression of 
degenerative changes at the discs and motion of C5 relative 
to C6 on the flexion and extension radiograph.  The diagnosis 
was cervical radiculopathy left and previous anterior 
cervical diskectomy fusion at C5-6, question pseudarthrosis.

A November 1998 computed tomography (CT) of the cervical 
myelogram revealed moderate degenerative disc disease at C5-6 
with posterior end plate spurring and mild to moderate at C3-
4.  A frank disc herniation was not identified.  The 
impression was mild to moderate cervical spondylosis greatest 
at C5-6.  No frank disc herniation and no significant 
stenosis.

In April 1999, the veteran underwent a VA orthopedic 
examination.  The veteran reported pain in the neck and 
interscapular region.  Extensive use of the upper extremities 
caused increased pain.  Turning movements of the head also 
caused pain.  He was bothered by driving his truck and could 
not trust his left arm because the arm would go numb 
spontaneously.  Range of motion testing of the neck revealed 
45 degrees of right and left lateral rotation.  There was 20 
degrees of extension and 45 degrees of flexion.  He also had 
pain on motion.  He had tenderness to palpation at the left 
paracervical region as well as the base of the neck on the 
left.  He had neck and inner scapular pain with back flexion, 
left lateral bending and left lateral rotation.  The 
diagnosis was cervical radiculopathy on the left, status post 
anterior cervical diskectomy and fusion at C5-6 with 
pseudoarthrosis and spurring at C5-6.  The examiner opined 
that the pain from the veteran's upper back and neck could 
not be distinguished because range of motion testing of these 
areas is "inexplicably intertwined."  Additional limitation 
of motion on repetitive use could not be determined to any 
degree of medical certainty, although the examiner did note 
that the veteran would have increased limitation of motion 
during a period of increased use or flare up.  The examiner 
also opined that activities such as bending, lifting and 
carrying were impaired because of the veteran's pain and the 
veteran had previously given up his vocation as a carpenter 
because of the difficulties with the use of the left upper 
extremity.

In April 1999, the veteran underwent a VA neurological 
examination.  He reported having left sided neck pain that 
radiated into the left shoulder and down the arm.  His arm 
would go numb at times and he had numbness in his little and 
ring fingers on the left side.  He had headaches three or 
four times a week, which generally occurred when his neck 
started to be more uncomfortable.  Examination revealed 
station and gait to be essentially normal.  Romberg was 
negative.  There was no drift of the upper extremities but he 
did have difficulty with left finger to nose movements, 
allegedly due to his elbow.  Cervical range of motion was 
restricted by approximately 25 percent to 50 percent for 
flexion, extension and rotation.  Strength, tone and 
coordination were all essentially normal except for markedly 
diminished grip strength on the left side.  He measured 34 
kilograms of grip on the right and 6 kilograms of grip on the 
left.  There was diminished sensation to pinprick on the left 
little and ring fingers compared to the right.  There was 
also diminished light touch in those areas.  Cold sensation 
was somewhat distorted over the left hand compared to the 
right.  Vibratory sense was equal.  Electromyography (EMG) 
study was performed that showed some denervation changes in 
C5-6 muscles on the left side, suggesting a left C5-6 
cervical radiculopathy.

In a July 1999 rating decision, the RO granted the veteran 
service connection for herniated disc, cervical spine, C5-6, 
post operative effective August 23, 1996, with a 30 percent 
rating.  Based on the April 1999 opinion of the VA examiner 
that the pain from the upper back strain and cervical disc 
condition were inextricably intertwined, the RO changed the 
veteran's previous diagnostic code for upper back strain, 
which was rated as 10 percent disabling, to reflect the 
predominant disability of cervical disc condition, which they 
rated as 30 percent disabling.

An August 2001 VA outpatient medical record shows the veteran 
complaining of pain in the left side of his neck and shoulder 
going down the left and right shoulders with muscle spasm.  
He rated his pain as 5-6/10.  He also reported numbness on 
the left ring finger and left small finger.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).  In this case, 
the time periods that are being considered for an increased 
rating are before the effective date of the change in the 
regulations for intervertebral disc syndrome (IVDS) (amended 
September 23, 2002) and the general rating formula for the 
spine (amended September 26, 2003).  Therefore, the rating 
criteria prior to the effective date of the changes for IVDS 
and the rating formula for the spine will be used.

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
(prior to September 26, 2003)

Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
60
Severe; recurring attacks, with intermittent relief
40
Moderate; recurring attacks
20
Mild
10
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

For the period February 28, 1995, to August 23, 1996, the 
Board finds that a rating of 40 percent is warranted.  After 
careful review of the medical evidence of record, the Board 
notes that the veteran had objective findings of muscle 
spasm, decreased muscle strength in the tricep and bicep 
muscles of his left arm and decreased grip strength of the 
left arm.  In addition, he had decreased sensation of his 
left arm.  The October 1995 private physician noted that he 
had somewhat diminished reflexes of the biceps and triceps.  
Further, during the October 1995 examination, he was noted to 
have limitation of motion of the cervical spine, shown by 
flexion of the neck of 15 degrees, extension of 10 degrees, 
and lateral rotation of seven degrees.  Hence, the veteran's 
symptoms of his cervical degenerative disc disease are deemed 
severe, with recurrent attacks, with intermittent relief, and 
warrant a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) for the period February 28, 1995 
to August 23, 1996.  A rating of 60 percent for this period 
is not warranted because the veteran's symptoms are not shown 
to be persistent.  According to the medical evidence, during 
the October 1995 private medical examination, and the July 
1996 private medical examination, the veteran was not found 
to have any neurological symptoms of his cervical 
degenerative disc disease.  In addition, in July 1996, the 
veteran was found to have a full range of motion in flexion 
and extension and was limited in lateral rotation by 10 
degrees.  As such, the veteran's symptoms are not found to be 
persistent, and do not warrant a rating of 60 percent for 
cervical degenerative disc disease for the period February 
28, 1995, to August 23, 1996.

For the period August 24, 1996 to January 14, 2002, the Board 
finds that a rating of 40 percent for cervical degenerative 
disc disease is warranted.  In this regard, the Board notes 
that the veteran's symptoms included weakness of the left 
bicep and tricep muscles and some denervation changes in the 
C5-C6 muscles on the left side.  He also had moderate 
limitation of range of motion of the spine.  Therefore, the 
veteran's symptoms are considered severe and would warrant a 
40 percent rating for this time period.  A 60 percent rating 
is not warranted, as the veteran's symptoms are not shown to 
be pronounced.  As such, he was found to have normal reflexes 
during the March 1997 VA examination.  In addition, the April 
1999 VA examination shows that he had normal strength, tone 
and coordination of the upper extremities with the exception 
of markedly diminished grip strength on the left side.  
Therefore, the veteran's symptoms are not considered 
pronounced or persistent and a 60 percent rating is not 
warranted for the period August 24, 1996, to January 14, 
2002.

In sum, the Board concludes that a 40 percent evaluation is 
warranted for the periods February 28, 1995, to August 23, 
1996 and August 24, 1996, to January 14, 2002 for the 
veteran's cervical spine degenerative disc disease.


ORDER

1.  Entitlement to a 40 percent evaluation for February 28, 
1995, to August 23, 1996, for residuals of service-connected 
cervical spine degenerative disc disease status post C5-C6 
decompression and fusion, previously characterized as chronic 
upper back strain is granted, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.

2.  Entitlement to a 40 percent evaluation for August 24, 
1996, to January 14, 2002, for residuals of service-connected 
cervical spine degenerative disc disease status post C5-C6 
decompression and fusion, previously characterized as chronic 
upper back strain is granted, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of entitlement to an evaluation in excess of 40 percent 
for January 15, 2002, to the present.

The Board notes that the veteran underwent a VA examination 
in June 2002.  A physician assistant performed the 
examination.  In addition, it was noted that the examiner did 
not review the veteran's claims folder at the time of the 
examination.  In Green v. Derwinski, 1 Vet.App. 121, 124 
(1991), the Court stated, "[F]ulfillment of the statutory 
duty to assist here includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Hence, the Board finds that a new VA 
examination, with review of the veteran's claims folder by a 
physician prior to examination, is required to determine the 
severity of the veteran's cervical spine degenerative disc 
disease.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for his cervical 
spine degenerative disc disease since 
June 2002 and which have not previously 
been associated with the claims folder.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO should then make arrangements 
for the veteran to undergo orthopedic and 
neurological examinations to determine 
the nature and extent of disability from 
cervical spine degenerative disc disease.  
Any tests or studies deemed necessary to 
make these determinations should be 
undertaken or ordered by the physician.  
Prior to the examination, the claims 
folder must be made available to the 
physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician(s).  

Orthopedic Examination
The examiner should provide the range of 
motion for the cervical spine, with 
notation as to the degree of motion at 
which the veteran experiences pain, if 
any.  All current symptomatology should 
be identified and described, including 
any functional loss associated with the 
cervical spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  Any ankylosis of the 
cervical spine should also be identified 
and fully described.

The physician should inquire as to 
whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Any limitation of 
motion of the cervical spine noted should 
also be described in terms of slight, 
moderate, or severe.

The physician should discuss factors 
associated with disability from 
arthritis, such as objective indications 
of pain on pressure or manipulation, and 
muscle spasm.  If there is no evidence of 
any of the above factors on examination, 
the physician should so state.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  


Neurological Examination
Any tests or studies deemed appropriate 
by the physician should be undertaken to 
determine the presence of any neuropathy 
associated with the cervical disc 
disease.  All current neurological 
symptomatology associated with the 
veteran's cervical spine disability 
should be identified and fully described.

The physician should comment on the 
degree of attacks (moderate or severe), 
if they are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks then this should be 
stated in the report.  The physician 
should report all findings and note all 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent knee jerk, or other neurological 
findings appropriate to site of diseased 
discs. 

If intervertebral disc syndrome is 
identified, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
All clinical manifestations of 
intervertebral disc syndrome should be 
described.  Any radiculopathy associated 
with the cervical spine disability should 
be described as slight, moderate, or 
severe.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


